United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                 December 12, 2008

                                       Before

                         RICHARD D. CUDAHY, Circuit Judge

                         KENNETH F. RIPPLE, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge


GERALD D. LLOYD,                                ]   Appeal from the United
        Plaintiff-Appellant,                    ]   States District Court
                                                ]   for the Southern District
No. 07-1476                       v.            ]   of Indiana, Indianapolis
                                                ]   Division.
SWIFTY TRANSPORTATION,                          ]
INCORPORATION,                                  ]   No. 05 C 1171
        Defendant-Appellee.                     ]
                                                ]   Larry J. McKinney,
                                                ]        Judge.




     The opinion of this court issued on December 12, 2008, is WITHDRAWN and the
judgment is VACATED. This matter remains under advisement.